Osik was charged with having, on Oct. 2, • 1923, transported intoxicating, liquors contrary to 6212-15 GC. He was tried before the Mayor of the village of South Amherst. At the close of the evidence for the state, he moved the court to discharge him, for insufficiency of the evidence. This was overruled, and objected and accepted to. Thereupon he was found guilty, and his motion for a new tiral was overruled. He was fined $1,000. He prosecuted error to the Common Pleas, which affirmed the Mayor’s decision, and the Court of Appeals sustained the Common Pleas.
The evidence showed that Osik had gathered some blackberries and some wild cherries, and put the juice of each in a separate barrel and kept them on the premises which he occupied as a private residence from July to Oct. 3, the day of his arrest.- On the day previous, Osik went to the Mayor, and explained that he was about to change his residence to another street, and asked permission to move the juice The permission was not given.
He placed the two barrels on the wagon with his household furniture, and while on the public road was arrested on the charge. A test showed that one barrel was 12% and the other 14 per cent grain alcohol, and that no sug'ar, water, or other substance had been added to the juices to hasten their fermentation. Plaintiff brings error to the Supreme Court for the reasons.
1. The case involves the right of a citizen to have fruit juices in his possession, exclusively for his own home use, after fermentation takes place, even though such juices contain more than a half of one per cent alcohol.
2. Because of the provision of 6212-17 GC. which says that the penalties provided in this act shall not apply to a person having fruit juices exclusively for use in his home, with the further provision that the juices shall not be sold or delivered after they become intoxicating.
3. That he was merely moving, in! good faith, from one residence to another in the same village, and after hé had called opon the Mayor, the trial court, for permission tq remove.
4. That the maximum fine for a first offense establishes a precedent of injustice rather than justice.